Title: From Thomas Jefferson to George Hammond, 1 August 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia August 1st. 1793.

I have this day laid before the President of the United States the enclosed papers, which you put into my hands before your departure for New York, and it is his opinion that if the vessel the Republican, therein mentioned as having been sent into New York, be a prize made on the Citizens of France, she ought not to be detained, but to be ordered to retire as soon as possible: And that if she be not a prize there is no ground for ordering her away. In the former case a reasonable delay will doubtless be admitted on account of the circumstance of her hands having been sent away. I have the honor to be with great respect, Sir Your most obedient and Most humble Servant.
